Citation Nr: 1205464	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-30 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches, for the period from March 25, 2005, to the present. 

2.  Entitlement to a compensable rating for internal hemorrhoids, for the period from October 2, 2004 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1982, and from October 1985 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, this matter was remanded for additional development in a September 2010 Board decision.  


FINDINGS OF FACT

1.  For the period from March 25, 2005 to the present, the evidence does not show that the Veteran's migraine headaches are characterized by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  For the period from October 2, 2004 to the present, the Veteran's internal hemorrhoid disability is not manifested by large or thrombotic, irreducible internal or external hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for migraine headaches, for the period from March 25, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).  

2.  The criteria for a compensable rating for internal hemorrhoids, for the period from October 2, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2004, October 2004, and October 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims, and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  Thereafter, a supplemental statement of the case was issued in October 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

As noted in the Board's September 2010 decision and remand, the ratings now on appeal are possible staged ratings for migraine headaches and for internal hemorrhoids which originated when service connection and an initial disability rating and effective date were assigned for each in the February 2005 rating decision on appeal.  As the original service connection claims were more than substantiated in that they were proven, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490-91.  Thus, since the August 2004 and October 2004 letters that were provided before service connection was granted for migraine headaches and for internal hemorrhoids were legally sufficient, the Board finds that VA's duty to notify has been satisfied as to the Veteran's headache and hemorrhoid higher rating claims.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was not provided to the Veteran; however, this deficiency is not shown to prejudice the Veteran.  Because in the decision herein, the Board denies the Veteran's claims for higher ratings, no effective date is being, or will be assigned; accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as pertinent medical records have been requested and obtained and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with the claims decided herein would not cause any prejudice to the Veteran.  

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable ratings may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  The two higher rating claims now on appeal represent possible staged ratings to the initial higher rating claims decided in the Board's September 2010 decision and remand.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

Migraine Headaches for the Period from March 25, 2005

The RO granted service connection for migraine headaches in the February 2005 rating decision under appeal.  At that time a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran contended in her Notice of Disagreement that she had daily headaches and was entitled to a higher rating.  In a June 2006 Statement of the Case and rating decision, the RO awarded an initial 30 percent rating, effective June 1, 2004, the day after her discharge from active duty.  In the Board's September 2010 decision and remand, it found that the preponderance of the evidence was against the claim for a higher initial rating for the period from June 1, 2004 to March 24, 2005; however, it remanded the issue of a possible staged rating for this claim for the period from March 25, 2005 and ordered a current VA examination and a search for recent relevant treatment records.  

Currently, the Veteran's migraine headaches are rated as 30 percent disabling under Diagnostic Code 8100.  Under this diagnostic code, a 30 percent rating requires characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent disability rating is assigned when a veteran has very frequent completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

VA medical records associated with the claims file and dated from April 2005 to October 2010 show headache or migraines listed under a review of systems or past medical history or active problems.  

The Veteran underwent a VA examination in July 2011.  She complained of experiencing migraine headaches accompanied by photosensitivity and nausea.  She said that she experienced migraine headaches once per month with the pain beginning from her occipital area.  She claimed a headache during this VA examination from driving her car.  She also said that she continued to work even though she had headaches throughout the day.  The examiner noted no neurologic hospitalization or surgery, and that the Veteran's migraine headache attacks were not prostrating and that ordinary activity was possible.  The usual duration of her headaches was given in hours.  She took Imitrex whenever necessary and Phenergan for migraines.  Diagnosis was migraine headaches.  The examiner stated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  There were no effects noted on the Veteran's usual daily activities, except for some increased absenteeism at work.  

In September 2011, after reviewing the claims file, the July 2011 VA examiner opined that the Veteran's migraine headache was less likely as not productive of severe economic inadaptability.  The examiner noted no complaints of migraine headache between 2006 and 2010.  Even though the Veteran complained of a migraine headache during her July 2011 VA examination, there was no identifiable neurological deficit and no functional limitation of the Veteran as observed by this examiner.  Therefore, the VA examiner stated that it was unlikely that the migraine headache was interfering with the Veteran's work productivity or daily chores.  

The Board finds that the evidence of record fails to show that the Veteran's migraine headaches are productive of severe economic inadaptability for the period from March 25, 2005.  As the Board noted in its September 2010 decision denying an increased initial rating in excess of 30 percent for the period from June 1, 2004 to March 24, 2005, the Veteran has not submitted any evidence to support the criteria that headaches cause impairment of her employment.  The Board finds it significant that the Veteran has not submitted any employment records or evidence in general to support the view that her migraines interfere with employment and cause economic inadaptability.  In this regard, the Board notes that the July 2011 VA examiner found that the Veteran had non-prostrating headache attacks and lost no more than two weeks from her full-time job during the past 12-month period.  While the Veteran's symptoms likely had some occupational effects since March 25, 2005, the objective evidence of record does not show that there was severe economic inadaptability.  Moreover, some interference with employment is contemplated in the 30 percent disability rating provided.  As such, the evidence fails to show that the Veteran meets the criteria for a 50 percent disability rating for the period from March 25, 2005.  

Hemorrhoids for the Period from October 2, 2004

The RO granted service connection for internal hemorrhoids in the February 2005 rating decision under appeal.  At that time a noncompensable rating was assigned pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  The Veteran contended that the rating did not accurately reflect the severity of her disability.  In the Board's September 2010 decision and remand, it found that the preponderance of the evidence was against the claim for a higher initial rating for the period from June 1, 2004 to October 1, 2004; however, it remanded the issue of a possible staged rating for this claim for the period from October 2, 2004 and ordered a current VA examination and a search for recent relevant treatment records.  

As noted above, the Veteran's hemorrhoids were rated under Diagnostic Code 7336.  Under that Diagnostic Code, mild or moderate hemorrhoids are rated as noncompensable.  Large or thrombotic irreducible hemorrhoids manifested by excessive redundant tissue evidencing frequent recurrences warrant a 10 percent disability rating.  Hemorrhoids involving persistent bleeding with secondary anemia or with fissures warrant a 20 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

VA treatment records dated from November 2004 to October 2010 show no treatment for complaints of hemorrhoids.  An August 2006 VA medical record noted that the Veteran had hemorrhoids and polyps and had multiple colonoscopies.  

The Veteran underwent a VA examination in July 2011.  She complained that since 1989 this disorder had progressed and flares up once per month.  She also complained that a hemorrhoid obstructed her stool and that she often has to move the hemorrhoid to have a bowel movement.  She said that it was so painful that she wanted to have it excised but that no one will do that for her.  She took over-the-counter medications whenever necessary, or about once per month.  She denied any history of hospitalization or surgery for her hemorrhoids.  Symptoms included pain and difficulty in passing a stool.  There was no bleeding from her hemorrhoids.  She noted a recurrence of four or more per year without thrombosis.  On examination, an internal hemorrhoid measuring 0.3 cm. was located at the 7 o'clock position.  It was not edematose, erythematose or thrombosed, and was not reducible.  It was slightly elevated without edema at the junction of the anal sphincter.  The VA examiner noted that the Veteran's complaints of symptoms, history and size of the internal hemorrhoid were inconsistent with the degree and size of the hemorrhoid on examination.  The examiner also noted that there were no significant effects on the Veteran's usual daily activities.  

In September 2011, after reviewing the claims file, the July 2011 VA examiner opined that the Veteran's hemorrhoid did not cause any functional limitations for her work productivity or her chores around the house.  The examiner noted that the Veteran had not made any medical visits for treatment of her hemorrhoids between 2004 and 2010.  

Given the evidence noted above, the Board finds that the Veteran is not entitled to a compensable rating for her service-connected internal hemorrhoids, for the period from October 2, 2004.  Specifically, while the internal hemorrhoid noted on examination in July 2010 was irreducible, there was no indication from the July 2011 VA examination that the Veteran's hemorrhoid was large or thrombotic, involved excessive redundant tissue or evidenced frequent recurrences.  Thus, the evidence indicated that the disability due to the Veteran's hemorrhoids was no more than mild or moderate and intermittent in nature for the period from October 2, 2004.  As such, the evidence fails to show that the Veteran meets the criteria for a compensable disability rating for the period from October 2, 2004.  

Conclusion

The Veteran is competent to report her symptoms relating to migraine headaches and internal hemorrhoids.  The Board is aware of the Veteran's assertions as to the severity of each.  However, these contentions do not support her claims.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's testimony as to the observable symptoms of her migraines and her hemorrhoids, the objective evidence before the Board shows that the manifestations do not satisfy the diagnostic criteria for a rating in excess of 30 percent for headaches or for a compensable rating for hemorrhoids for the time periods in question.  As a result, her assertions do not constitute evidence that either disability warrants an increased rating for the period under discussion.  

To the extent that the Veteran has asserted that she warrants a higher rating for either migraine headaches or internal hemorrhoids during the applicable time periods, the Board finds that the preponderance of the evidence for the periods on appeal does not support her contentions.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 30 percent for migraine headaches, for the period from March 25, 2005, or for a compensable rating for internal hemorrhoids, for the period from October 2, 2004.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The above determinations continuing the Veteran's initial 30 percent rating for her migraine headaches and her initial noncompensable rating for her internal hemorrhoids are based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted in either case for consideration of the assignment of a disability rating on an extraschedular basis during these time frames.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture for either headaches or hemorrhoids could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings in both cases, but as has been explained thoroughly herein, the currently assigned ratings adequately described the severity of the Veteran's symptoms for both disabilities during the applicable time frames.  The Veteran's assertions about chronic headaches and hemorrhoids were considered by the VA examiner in the July 2011 examination report and the September 2011 addendum as well as by the RO in the October 2011 Supplemental Statement of the Case.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's headache and hemorrhoid disability pictures include such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches, for the period from March 25, 2005, is denied.  

Entitlement to a compensable rating for internal hemorrhoids, for the period from October 2, 2004, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


